DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 04/12/2022 has been entered and fully considered.
Claims 13-16, 22, and 24 have been newly amended.
Claims 13-25 are pending in Instant Application.

Response to Arguments
Applicant’s arguments filed 04/12/2022, with respect to 35 USC § 103(a) have been fully considered and are persuasive.  The 35 USC § 103(a) rejection of claims 13-25 have been withdrawn. 
Applicant's arguments regarding the 35 USC § 101 filed 04/12/2022 have been fully considered but they are not persuasive. 	With respect to claims 13, 14, 22, and 24.
Claims 1 and 32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
		Step 1 Analysis: Claims 13, 14, 22, and 24 are directed to a system, method, memory, and apparatus, which each correspond to one of the statutory categories.
	Step 2A Prong One Analysis: the claim recites, inter alia:
	"determining an additional object list for at least a portion of the dynamic objects from a predefined number of object lists with a second program, wherein the additional object list includes a time stamp for a future point in time and encompasses at least the location of the dynamic objects": A person of ordinary skill in the art can determine lists that include data. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	"wherein the dynamic objects include pedestrians or other road users, wherein there is a sequence of the object lists, each of which includes a time stamp, wherein the time stamps are equidistant, or wherein a frequency of creation of an object list is a function of surroundings factors, including a number of the dynamic objects”: A person of ordinary skill in the art can observe the object lists and determine types of data. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
		Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, “a processing system, which is configured to combine with the aid of a first program the objects, which are detected by the multitude of sensors, to form an object list, wherein each entry of the object list encompasses the location, a speed, a probability and an open route for each of the objects, and the object list including a time stamp”, involves the mere gathering of data, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “multitude of sensors” is recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
		Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
		****Examiner Notes: Possible venue to overcome the current 101 rejection would be providing a limitation that discloses subject matter that incorporates an action being done to the vehicle. For example, controlling the vehicle based on the object list. Providing a controlling aspect removes the claim from being abstract, therefore eliminates the 101 rejection.****
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 13-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 13-14 and 22-24 are directed to the abstract idea of certain methods of organizing human activity.  The claim(s) recite creating object lists from information from sensors which are basic concepts of performing human activities (including an observation, evaluation, judgement, opinion).	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. The recitation of the limitations amounts to mere instructions to implement the abstract idea on a generic computer, such as using a computer program to enable the functions. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The Applicant’s specification discloses a generic computer/processor, which is used for implementation. 	This judicial exception is not integrated in a practical application. In particular, the claimed invention is directed to creating object lists from information from sensors without significantly more. The claim(s) does not recite any recite(s) additional elements that are sufficient to amount to significantly more than the judicial exception. This judicial exception is not integrated into a practical application because generic computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 	Therefore, the claims do not amount to significantly more than the abstract idea itself. Accordingly, claims 13-25 are ineligible.	Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.

Allowable Subject Matter
Claims 13-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
	As per claims 13, 14, 22, and 24, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious determining an additional object list for at least a portion of the dynamic objects from a predefined number of object lists with a second program, wherein the additional object list includes a time stamp for a future point in time and encompasses at least the location of the dynamic objects, wherein the dynamic objects include pedestrians or other road users, wherein there is a sequence of the object lists, each of which includes a time stamp, wherein the time stamps are equidistant, or wherein a frequency of creation of an object list is a function of surroundings factors, including a number of the dynamic objects.
	Claims 15-21 and 25 depend from claim 14 and claim 23 depends on claim 22 would also be allowable based on dependency.


Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2020/0192393 – Provides a autonomous driving system may self-modify based on observation of driving situations encountered after deployment. The autonomous driving system may take exploratory actions in various driving scenarios and may learn from observing outcomes of the exploratory actions. Driver reaction models corresponding to drivers of nearby vehicles may be determined. Learnings may be shared to and/or received from a central system and/or other autonomous driving systems.	USPGPub 2019/0072646 – Provides a storage in a first radar sensor having stored therein a tracked object list including detections/tracks for one or more targets made by a second radar sensor and a processor for adjusting an overlap zone associated with the first radar sensor based upon an estimated mounting angle of the first radar sensor. The system further includes a processor coupled to the storage and processor configured to identify one or more relevant detections/tracks from the tracked object list using the adjusted overlap zone and a blockage detection processor configured to receive the relevant detections/tracks from said processor and configured to compare the relevant detections/tracks to detections/tracks for one or more targets made by the first radar sensor.	USPGPub 2012/0271538 – Provides an apparatus and a method for choosing a priority control object that chooses an object to be controlled by priority. The present invention also relates to an apparatus for controlling an object that chooses an object to be controlled by priority and thereafter, controls management objects based on a chosen result.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662